This is a will contest which this Court has decided is under the law, a proceeding in rem. Barry v. Walker, 103 Fla. 533, 137 Sou. Rep. 711. Whatever may have been said in our previous opinions, in this cause, directly or inferentially, discussing either the fact or the validity of any of the alleged marriages of the testator, Francis E. Gardiner, is not to be construed as being an adjudication of the fact vel non, or of the validity or invalidity of such marriages, or either of them, should that question be hereafter put directly in issue in a controversy between the interested parties, and therein required to be decided on its merits.
We see no occasion, however, for re-opening for further consideration on the re-trial of this case, any proposition except the proposition of the validity of the disputed will as affected by the issue of alleged undue influence concerning which the cause was on re-hearing to be referred back for reconsideration and re-trial on that issue alone.
Neither do we see wherein we would be authorized at this time to make an order dealing with the future administration of the assets of the estate, that being a question which should be determined in the court of first instance before we undertake to decide it.
The opinion of June 5, 1933, heretofore filed, as supplemented and clarified by what is said in this opinion, is adhered to, and the mandate of this Court ordered to issue in accordance with our judgment of June 5, 1933, rendered herein on re-hearing. The motion of appellant for an order dealing with the future administration of the assets of the *Page 403 
estate is denied, without prejudice to the appellant's right to seek such relief in the court below.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.